DETAILED ACTION
In Applicant’s RCE filed 3/11/22, Applicant requested entry of the Response filed 2/17/22 wherein Applicant amended claims 1, 7-10 and 12-13. Claims 6, 11 and 19-23 have been cancelled. Currently, claims 1-5, 7-10 and 12-18 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on 3/11/22, after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/22 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-5, 7-10 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Penrose (WO 92/05756) in view of Mahnk (US 1630855).
With respect to claim 1, Penrose discloses a ribbon wound dressing (wound dressing 17 formed as a blank 1 which is longer than it is wide as shown in fig 1 and, therefore, has an elongate or “ribbon” configuration; pg 1 lines 1-5) for packing a wound (the conformable and absorbent nature of the dressing renders it highly suitable for use on wounds and is interpreted as rendering the wound dressing capable of use for packing a wound where there is a need for flexibility and high absorption; see pg 3 lines 5-7), the wound dressing being substantially planar (dressing 17 has a substantially planar configuration prior to being folded into the configuration shown in fig 3; see planar configuration of blank 1 shown in fig 1) and having a first longitudinal edge (right side of blank 1 in fig 1) comprising at least one curved edge portion (rounded ends 5) which is curved in the plane of the wound dressing (as shown in fig 1), wherein the at least one curved edge portion (rounded ends 5; fig 1) comprises a plurality of co-planar curved protrusions projecting outwardly relative to the central longitudinal axis of the wound dressing and in the plane of the wound dressing (there are rounded ends on the portion 2 and on the portion 3 as shown in fig 1); and portions located between adjacent protrusions (central rectangular portion identified in the 2nd annotated fig 1 below includes an upper portion nearest to portion 2 and a lower portion nearest to portion 3) having a width which corresponds to the width of a central portion of the dressing (the width of the central rectangular portion in the 2nd annotated figure 1 below is the same as the width of the central part of the dressing – i.e. they are one in the same and thus correspond to one another) and being suitable as folding junctures wherein, in use, the dressing is folded along said portions (blank 1 can be folded about neck portion 4 to form a dressing – pg 12 lines 9-15; blank 1 is used to form dressing 17 which is folded at the center along its width as shown in fig 3; see pg 13 lines 8-17; the portions 2 and 3 are each folded inwards towards one another when the dressing is folded at the center thus providing folding junctures where each portion folds).
2nd ANNOTATED FIG 1 of Penrose

    PNG
    media_image1.png
    538
    680
    media_image1.png
    Greyscale

Penrose does not, however, disclose that the dressing is folded along the portions in an alternating fashion to provide a packed folded structure.
Mahnk teaches a strip of paper 11 that has a ribbon structure as shown in figure 1 comprising a plurality of curved protrusions (defined by curves 13 and indentations 14) that is configured to be folded along lines 15 which join adjacent protrusions (col 2 lines 71-74; fig 1) in an alternating fashion to provide a packed folded structure (the strip is shown accordion-folded to provide a packed arrangement in figure 5; accordion folds use a series of alternating folds). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have interconnected a plurality of the blanks 1 of Penrose to form an elongated ribbon structure like the strip 11 of Mahnk since duplication of the essential working parts of a device involves only routine skill in the art. Furthermore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have folded the elongated ribbon along the portions between the adjacent curved protrusions in an alternating fashion to provide a packed folded structure, as taught by Mahnk, in order to provide a compact structure for easier storage.
With respect to claim 2, Penrose in view of Mahnk discloses the invention as claimed (see rejection of claim 1) and Penrose also discloses a second longitudinal edge (left side of blank 1 in fig 1) comprising at least one curved edge portion (rounded ends 5) which is curved in said plane of the wound dressing (as shown in fig 1).
With respect to claim 4, Penrose in view of Mahnk discloses the invention as claimed (see rejection of claim 2) and Penrose also discloses that the wound dressing is symmetrical in a plane that is perpendicular to the plane of the wound dressing, and which bisects the wound dressing along a central longitudinal axis (the left side of the blank 1 is a mirror image of the right side of the blank 1 as shown in fig 1 and thus is symmetrical on each side of a perpendicular plane that runs along the central longitudinal axis of the blank as shown in the annotated fig 1 below).
ANNOTATED FIG 1 of Penrose

    PNG
    media_image2.png
    565
    674
    media_image2.png
    Greyscale

With respect to claim 5, Penrose in view of Mahnk discloses the invention as claimed (see rejection of claim 1) and Penrose also discloses that the wound dressing is tapered along at least a portion of its length in the plane of the wound dressing relative to the central longitudinal axis of the wound dressing (as shown in fig 1, the blank 1 tapers inwardly at the center to define neck portion 4).
	With respect to claim 7, Penrose in view of Mahnk discloses the invention as claimed (see rejection of claim 1) and Penrose also discloses a central rectangular portion (area at center of blank 1 at neck portion 4; identified in the 2nd annotated fig 1 below) of width W (inherent characteristic; shown in fig 1 and 2nd annotated fig 1), wherein the plurality of co-planar curved protrusions (rounded ends 5 of portions 2 and 3) project outwardly from a notional longitudinal edge of the central rectangular portion (as shown in fig 1 and in the 2nd annotated fig 1 below).
2nd ANNOTATED FIG 1 of Penrose

    PNG
    media_image1.png
    538
    680
    media_image1.png
    Greyscale


With respect to claim 8, Penrose in view of Mahnk discloses the invention as claimed (see rejection of claim 1) and Penrose also discloses that each protrusion is convex in shape (the rounded ends 5 have a convex shape as shown in fig 1).
With respect to claim 9, Penrose in view of Mahnk discloses the invention as claimed (see rejection of claim 1) and Penrose also discloses that the plurality of protrusions (rounded ends 5) form an undulating profile along the curved edge portion (the rounded ends 5 of portions 2 and 3 in combination with the sides 6 and 7 that extend inwardly towards neck portion 4 provide a wave-like, undulating profile along the curved edge where there are peaks at ends 5 and troughs at neck 4).
With respect to claim 10, Penrose in view of Mahnk discloses the invention as claimed (see rejection of claim 1) and Penrose also discloses a rectangular central portion (shown/identified in the 2nd annotated fig 1) of width W (inherent characteristic; shown in fig 1 and 2nd annotated fig 1) wherein the wound dressing is foldable along portions of the wound dressing of width W (blank 1 can be folded about neck portion 4 to form a dressing – pg 12 lines 9-15; blank 1 is used to form dressing 17 which is folded at the center along its width as shown in fig 3; see pg 13 lines 8-17).
With respect to claim 12, Penrose in view of Mahnk discloses the invention as claimed (see rejection of claim 1) and Penrose also discloses that adjacent protrusions (rounded ends 5 on portions 2 and 3) are axially separated with respect to the central longitudinal axis of the wound dressing (as shown in fig 1).
With respect to claim 13, Penrose in view of Mahnk discloses the invention as claimed (see rejection of claim 1) and Penrose also discloses a rectangular central portion (area at center of blank 1 at neck portion 4; identified in the 2nd annotated fig 1 below) of width W (inherent characteristic; shown in fig 1 and 2nd annotated fig 1), wherein each protrusion extends outwardly (as shown in fig 1 each of the rounded ends 5 extends outwardly from neck portion 4) to increase the maximum width of the wound dressing (as shown in fig 1, the width of the rounded ends 5 of portions 2 and 3 is more than double the width of neck portion 4). 
Penrose does not explicitly disclose that the width is increased by between 1.1 times W and 2 times W, but, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have configured the blank 1 of Penrose to have dimensions within this specific range in order to provide a dressing that is appropriately sized for the desired end use (i.e. a dressing for use on an elbow will have different dimensions than a dressing for use on a heel or finger – pg 13 lines 1-17) and, furthermore, because where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
With respect to claim 14, Penrose in view of Mahnk discloses the invention substantially as claimed (see rejection of claim 13) and Penrose also discloses a rectangular central portion (area at center of blank 1 at neck portion 4; identified in the 2nd annotated fig 1 below) of width W (inherent characteristic; shown in fig 1 and 2nd annotated fig 1), wherein each protrusion extends outwardly (as shown in fig 1 each of the rounded ends 5 extends outwardly from neck portion 4) to increase the maximum width of the wound dressing (as shown in fig 1, the width of the rounded ends 5 of portions 2 and 3 is more than double the width of neck portion 4). 
Penrose does not explicitly disclose that the width is increased by around 1.5 times W, but, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have configured the blank 1 of Penrose to have this specific width in order to provide a dressing that is appropriately sized for the desired end use (i.e. a dressing for use on an elbow will have different dimensions than a dressing for use on a heel or finger – pg 13 lines 1-17) and, furthermore, because discovering an optimum value of a result effective variable involves only routine skill in the art.
With respect to claim 15, Penrose in view of Mahnk discloses the invention as claimed (see rejection of claim 1) and Penrose also discloses an absorbent layer (absorbent layer 25), a first non-adherent layer (wound facing layer 24; the wound facing layer is non-adherent – pg 4 line 18), and a second non-adherent layer (outer layer 26; outer layer can comprise a flexible continuous film that is configured as a barrier to the penetration of liquids – pg 5 lines 9-13; film material is interpreted as being non-adherent), wherein the absorbent layer (25) is disposed between the first non-adherent layer and the second non-adherent layer (as shown in fig 4; pg 13 lines 18-22).
With respect to claim 16, Penrose in view of Mahnk discloses the invention as claimed (see rejection of claim 15) and Penrose also discloses that the first non-adherent layer is perforated (the wound facing layer is non-adherent and aperture – pg 4 lines 18-19).
With respect to claim 17, Penrose in view of Mahnk discloses the invention as claimed (see rejection of claim 15) and Penrose also discloses that the absorbent layer comprises a foam (pg 3 lines 20-21).
With respect to claim 18, Penrose in view of Mahnk discloses the invention as claimed (see rejection of claim 17) and Penrose also discloses that the absorbent layer comprises polyurethane foam (pg 4 lines 5-10).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Penrose (WO 92/05756) in view of Mahnk (US 1630855) and further in view of Davidson et al (WO 2017/212292).
With respect to claim 3, Penrose in view of Mahnk discloses the invention as claimed (see rejection of claim 2) and Penrose also discloses that the curved edge portion of the first longitudinal edge has a corresponding profile to the curved edge portion of the second longitudinal edge (the left and right sides defining the longitudinal edges of the blank 1 are mirror images of one another as shown in fig 1 and thus are interpreted as having profiles “corresponding” to each other).
Penrose does not, however, disclose that the first longitudinal edge of the ribbon wound dressing tessellates with a second longitudinal edge of an identical ribbon wound dressing.
Davidson, however, teaches an absorbent foam product such as a dressing (fig 3-6) comprising a plurality of raised portions which can be “shapes which are able to tessellate with one another” such as, for example, a circular cross section (pg 7 lines 27-31; see fig 4). Such a configuration permits the elements to be closely packed to provide a compact storage configuration as shown in fig 4. Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the circular shape of the portions 2 and 3 of the dressing of Penrose in view of Mahnk such that they are a circular shape that provides a first longitudinal edge that tessellates with a second longitudinal edge of an identical structure like the raised portions on the dressing taught in Davidson in order to permit the elements to be closely packed to provide a compact storage configuration.

Response to Amendments/Arguments
Applicant’s amendments and arguments filed 2/17/22 have been fully considered as follows:
Regarding the claim rejections under 35 USC 102/103, Applicant’s arguments on pages 6-7 of the Response have been fully considered but are rendered moot in view of the new grounds of rejection presented above which were necessitated by Applicant’s amendments to the claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAITLIN A CARREIRO/Primary Examiner, Art Unit 3786